Tilghman C. J.
The great difficulty in this case is the question of jurisdiction. The act of 1729 is express, that application shall be made to the Court from which the process issued; and reason is in its favour, as they have a control over their process, and it is by their order that the insolvent has been imprisoned. The act of 1794 makes no change in this respect. It merely increases the amount from which the respective Courts may grant a discharge; but at the same time directs that it shall be granted in the same manner and upon the same terms, as is directed by former laws, thereby expressly referring to them as a guide. I know of no general power of this Court to discharge all debtors; the power which we have, we take from the acts before mentioned, and from those only. Had not the District Court decided the point, I should have thought the act of 1729 was incorporated with the act by which the Court was created; but be this as it may, we have no authority to assume jurisdiction, because another Court has it not.
Per Curiam.
Petitioner remanded.